WANAMAKER, J.:
Section 38 of Article II of the Ohio Constitution as adopted in 1912, provides that, “Laws shall be passed providing for the prompt removal from office, upon complaint and hearing, of all officers for any misconduct involving moral turpitude.”
Sec. 2713, GC., directs county commissioners to forthwith remove from office the county treasurer, whenever it appears by a report to the examiner that he has committed embezzlement of the county funds. Pursuant to this statute, the bureau of inspection of county officers filed a report with the auditor of the state of Ohio, and the board' of county commissioners found that the reports show that Brown, 'the treasurer of Darke couunty, was guilty of embezzlement of the county funds. An attempt was made by the commissioners to remove him from office. Brown refused to surrender the office and this action in quo warronto was brought in the Court of Appeals of Darke county. The Court of Appeals dismissed the petition on the ground that no hearing had been had or opportunuity given Brown to be 'heard upon the charge.
1. The Supreme Court opinion presents a very able and elaborate brief in defense of the provision “upon complaint and hearing” in Sec. 38, Art. II, of the Ohio Constitution and argument as to the meaning of “due process of law,” holding that it plainly provides that the removal of Brown, without it, was unauthorized.
2. That 2713 GC. was in existence and full force when Sec. 38, Art. II, was adopted in 1912, but in the conflict between the statute and the Constitution, the former was repealed, by force of the amendment, and so far as it relates to the removal of Brown from his office as county treasurer, without complaint and hearing was inconsistent and irreconcilable with the Constitution. The judgment of the Appellate Court was affirmed.